Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This office action is in response to applicant’s Arguments/ Remarks filed on 08/12/2021. Claims 1, 3-7 and 9 are pending, and claims 2 and 8 are cancelled.

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2021 has been entered.
 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 1, 3-7 and 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 1, 3-7 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.



Claim 1 recites the limitation "the expansion actuator "in line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claims 3-7 and 9 are rejected as being dependent from the rejected base claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	Claims 1, 3-6 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al (U.S. Patent Pub. # US 2014/0251368 A1) (hereinafter referenced as Lawson) in view of  Talarico (U.S. Patent Pub. # US 2018/0140066 A1) further in view of Paduano et al (U.S. Patent Pub. # US 2016/0353864 A1).
Regarding claim 1, Lawson discloses a case (figure 1, a protective case 100) comprising: a first compartment configured to contain a smartphone (paragraph 0026); a second compartment configured to contain at least one card (paragraphs 0026 and 0041), the second compartment being open on a first side (figure 7, card 165 compartment); and an ejector (figure 7, a dial 315) disposed at least partially in the second compartment and configured to eject the at least one card through the first side, the ejector comprising: an expander (figure 1, a drawer 105) configured to expand in a first direction from a second side of the second compartment opposite the first side of the second compartment towards the first side of the second compartment (paragraphs 0030-0031 and 0051-0052); and an expansion actuator disposed on an outside of the case and configured to expand the expander (figures 6-7, a dial 315; paragraphs 0041-0042 and 0048).  
Lawson does not disclose the expander including: an axle disposed adjacent to a third side of the second compartment that is substantially perpendicular to the first side 
Talarico discloses an axle (figures 1-5,  a connection 18) disposed adjacent to a third side of the second compartment that is substantially perpendicular to the first side of the second compartment (figures 1-5, holders 14); a plurality of arms (figures 1-5, holders 14), each arm including a first side rotatably coupled to the axle (paragraph 0024) and a second side opposite the first side and configured to be moved in the first direction by the expansion actuator (paragraphs 0024, the holders 14 in open and in close positions), wherein each respective one of the plurality of arms is rotatably coupled to the axle independently of the remaining plurality of arms (figures 1 and 2, the holders 14; paragraphs 0024-0027, the holders 14 in open and in close position); and  the plurality of arms to one another at the respective second sides of the respective plurality of arms (see figures 1-2 and 5, the plurality of arms (i.e., the holders 14); paragraphs 0034-0035 and 0037 ). Although Talarico does not disclose an elastic member coupling each of the plurality of arms, Talarico a spring member coupling each of the plurality of arms to one another at the respective second sides of the respective plurality of arms (see figures 1-2 and 5, a spring 68; paragraph 0037, the spring member coupling each of the, the plurality of arms (i.e., the holders 14)). Talarico states “…a holder can consist of any suitably durable material” (paragraphs 0025, 0028 and  
	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lawson in view of the teachings of Talarico to include an axle in the expander to permit the holders to rotate in order to allow the holders in open or in closed position as taught by Talarico (paragraph 0030).
Nevertheless, a spring is made of an elastic fabric (paragraph 0032).
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to make the spring in the holder of Talarico from elastic member as taught by Paduano et al by the choice of material design preference to provide force for assisting the opening and closing of the card holder.

Regarding claim 3, Lawson in view of Talarico and Paduano et al discloses the apparatus of claim 1. Talarico discloses wherein the plurality of arms are in a second direction substantially perpendicular to the first direction (figures 1-5, holders 14 and the bottom side of housing 12).

Regarding claim 4, Lawson in view of Talarico and Paduano et al discloses the apparatus of claim 3. Talarico discloses wherein the expansion actuator comprises a 

Regarding claim 5, Lawson in view of Talarico and Paduano et al discloses the apparatus of claim 1. Lawson discloses a spring wall configured to compress the at least one card within the second compartment in a second direction substantially perpendicular to the first direction (paragraph 0035).
	
Regarding claim 6, Lawson in view of Talarico and Paduano et al discloses the apparatus of claim 5. Talarico discloses at least one spring coupling the spring wall to the case (figure 5, a spring 68; paragraphs 0034 and 0036-0037).

Regarding claim 9, Lawson in view of Talarico and Paduano et al discloses the apparatus of claim 1. As indicated above, Talarico discloses the plurality of arms to one another (figures 2 and 4 -5, holders 14); and Paduano et al discloses wherein the elastic member comprises a piece of fabric (paragraph 0032).

6.	Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al (U.S. Patent Pub. # US 2014/0251368 A1) (hereinafter referenced as Lawson) in view of Talarico (U.S. Patent Pub. # US 2018/0140066 A1) further in view of Paduano et al (U.S. Patent Pub. # US 2016/0353864 A1) further in view of Hwang et al (U.S. Patent Pub. # US 2011/0095976 A1) (hereinafter referenced as Hwang).

 	Lawson in view of Talarico and Paduano et al does not disclose a plurality of springs coupling the spring wall to the case, the plurality of springs is arranged with a greater number of springs adjacent to the third side of the second compartment than a number of springs adjacent to the fourth side of the second compartment.
Hwang discloses a case (figure 3,  items 200 and 300) comprising a plurality of springs (figure 3, springs 441 through 444), the plurality of springs is arranged with a greater number of springs adjacent to the third side of the second compartment than a number of springs adjacent to the fourth side of the second compartment (paragraphs 0088-0091).  
Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify Lawson in view of Talarico and Paduano et al in view of the teachings of Hwang  to arrange  the plurality of springs is arranged with a greater number of springs adjacent to the third side of the second compartment than a number of springs adjacent to the fourth side of the second compartment in order to allow the case to move in different directions (see Hwang  paragraphs 0087 and 0090). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATUMA G SHERIF whose telephone number is (571)270-7189.  The examiner can normally be reached on 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PAN YUWEN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FATUMA G SHERIF/Examiner, Art Unit 2649                                                                                                                                                                                                        /YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649